NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-1264-17T2

ROSANNA PRUENT-STEVENS,

     Plaintiff-Respondent,
                                     APPROVED FOR PUBLICATION

v.                                           April 1, 2019

                                         APPELLATE DIVISION
TOMS RIVER TOWNSHIP,

     Defendant-Appellant.
____________________________

          Argued December 5, 2018 – Decided April 1, 2019

          Before Judges Fuentes, Accurso and Moynihan.

          On appeal from the Tax Court of New Jersey, Docket
          No. 010172-2016, whose opinion is reported at 30 N.J.
          Tax 200 (Tax 2017).

          Anthony Merlino, Assistant Township Attorney,
          argued the cause for appellant (Kenneth B.
          Fitzsimmons, Township Attorney, attorney; Anthony
          Merlino, on the briefs).

          Todd W. Heck argued the cause for respondent (Testa
          Heck Testa & White, PA, attorneys; Todd W. Heck,
          on the brief).

          Jamie M. Zug, Deputy Attorney General, argued the
          cause for amicus curiae Director, Division of Taxation
          (Gurbir S. Grewal, Attorney General, attorney;
          Melissa H. Raksa, Assistant Attorney General, of
            counsel; Steven J. Colby, Deputy Attorney General,
            on the brief).

      The opinion of the court was delivered by

MOYNIHAN, J.A.D.

      Defendant Township of Toms River appeals from the Tax Court's final

judgment conferring upon plaintiff Rosanna Pruent-Stevens a military

veteran's property tax exemption, for the tax year 2016, as the surviving

spouse of her first husband – an honorably discharged, decorated Vietnam

veteran who contracted a service-related disability as a result of his exposure

to Agent Orange – who qualified for an exemption pursuant to N.J.S.A. 54:4-

3.30(b)(2). Pruent-Stevens v. Twp. of Toms River, 30 N.J. Tax 200 (Tax

2017). We reverse. Plaintiff's right to the exemption continued only during

her widowhood correlated to the qualifying veteran – her first husband – and

was extinguished, per the terms of the statute, when she remarried after the

death of that veteran.

      N.J.S.A. 54:4-3.30(b)(2) provides:

            The surviving spouse of any citizen and resident of
            this State who was honorably discharged and, after the
            citizen and resident's death, is declared to have
            suffered a service-connected disability as provided in
            subsection a. of this section, shall be entitled, on
            proper claim made therefor, to the same exemption the
            deceased would have become eligible for.          The
            exemption shall continue during the surviving spouse's
            widowhood or widowerhood, as the case may be, and

                                                                       A-1264-17T2
                                      2
             while a resident of this State, for the time that the
             surviving spouse is the legal owner thereof and
             actually occupies the dwelling house or any other
             dwelling house thereafter acquired.

      The Tax Court considered the permutations to N.J. Const. art. VIII, § 1,

¶ 3 and N.J.S.A. 54:4-3.30 since its enactment in 1948, as well as N.J.S.A.

54:4-3.31 which sets forth the exemption-claim-application procedures. 30

N.J. Tax at 209-11, 216. Those procedures require the surviving spouse to file

a "writing under oath" with the tax assessor establishing, among other criteria,

"that the claimant is a resident of this State and has not remarried." N.J.S.A.

54:4-3.31.

      The Tax Court rejected the Township's interpretation of the statute, that

plaintiff's remarriage extinguished her entitlement to the exemption, and

observed that "there is sufficient ambiguity as to whether ['has not remarried']

indicates a present marital status or an event that has occurred in the past." 30

N.J. Tax at 224-25. The court concluded the phrase, "has not remarried,"

referred to plaintiff's "current marital status during 'widowhood,'" id. at 202,

and "[a]ccordingly, the surviving spouse's exemption is available only during

periods when the surviving spouse is not married," id. at 225. It also found

"the term 'widow' . . . defines a person and not the continued marital status of

the person." Id. at 202.




                                                                        A-1264-17T2
                                       3
      The court reasoned "that fundamental fairness and reasonableness

require that consideration of a surviving spouse's marital status should not

commence until the [United States Veteran's Administration (VA)] has

determined the veteran's 100% disability." Id. at 225. The Tax Court thus

held that plaintiff – whose second husband passed away in 1997 – met the

statutory eligibility requirements for the exemption because she was unmarried

when she first applied for the exemption after the VA posthumously declared

her first husband had a service-connected disability1 in February 2014. Id. at

204-206.

      Our review of a Tax Court decision is ordinarily deferential, Estate of

Taylor v. Dir., Div. of Taxation, 422 N.J. Super. 336, 341 (App. Div. 2011),

because "judges presiding in the Tax Court have special expertise," Glenpointe

Assocs. v. Twp. of Teaneck, 241 N.J. Super. 37, 46 (App. Div. 1990). Our

review of a Tax Court's legal determinations, however, is de novo. United

Parcel Serv. Gen. Servs. Co. v. Dir., Div. of Taxation, 430 N.J. Super. 1, 8

1
    The Tax Court explained the legal developments which led to the VA's
acknowledgement, including the Agent Orange Act of 1991, Pub. L. No. 102-
4, 105 Stat. 11 (1991), and "a number of court decisions," see, e.g., Nehmer v.
U.S. Veterans' Admin., 712 F. Supp. 1404 (N.D. Cal. 1989), aff'd, 284 F.3d
1158 (9th Cir. 2002), which led to the adoption of 38 C.F.R. § 3.816 (2013)
(titled "Awards under the Nehmer Court Orders for disability or death caused
by a condition presumptively associated with herbicide exposure"). 30 N.J.
Tax at 204 nn.4-5.



                                                                       A-1264-17T2
                                      4
(App. Div. 2013), aff'd, 220 N.J. 90 (2014). "Statutory interpretation involves

the examination of legal issues and is, therefore, a question of law subject to

de novo review." Saccone v. Bd. of Trs., of Police & Firemen's Ret. Sys., 219

N.J. 369, 380 (2014); see also Twp. of Holmdel v. N.J. Highway Auth., 190

N.J. 74, 86 (2007).

      We begin our interpretation, recognizing our Supreme Court's

declaration that "[a]ll real property within New Jersey is subject to taxation

unless expressly exempted by the Legislature." Twp. of Holmdel, 190 N.J. at

87 (citation omitted).       The 1947 New Jersey Constitution mandated

exemptions from real property taxes for veterans of the United States armed

forces and for

            [t]he widow of any citizen and resident of this State
            who has met or shall meet his death on active duty in
            time of war in any such service shall be entitled,
            during her widowhood, to the exemption in this
            paragraph provided for honorably discharged veterans
            and to such further exemption as from time to time
            may be provided by law.

            [N.J. Const. art. VIII, § 1, ¶ 3.]

In partial recognition of that provision the New Jersey Legislature enacted

N.J.S.A. 54:4-3.30 which provides for the exemption.

      We must look first to the plain language of the statute "to accomplish

our goal of determining and effectuating the Legislature's intent."       In re



                                                                       A-1264-17T2
                                         5
Middlesex Reg'l Educ. Servs. Comm'n Name Change Request, 453 N.J. Super.

243, 251 (App. Div. 2018); see also Bosland v. Warnock Dodge, Inc., 197 N.J.

543, 553-54 (2009). We seek "further guidance only to the extent that the

Legislature's intent cannot be derived from the words that it has chosen."

Pizzullo v. N.J. Mfrs. Ins. Co., 196 N.J. 251, 264 (2008).

      N.J.S.A. 54:4-3.30(b)(2) grants a surviving spouse's entitlement, "on

proper claim made therefor, to the same exemption the deceased [veteran]

would have become eligible for. The exemption shall continue during the

surviving spouse's widowhood or widowerhood."            Although several tax

exemption provisions include a "definitions" section, see, e.g., N.J.S.A. 54:4-

3.6i; -3.49; -3.60; -3.130; -3.140; -3.152, N.J.S.A. 54:4-3.30 does not. Nor

does the Tax Code otherwise contain a definition of "widowhood" or

"widowerhood." 2

      We must therefore "read and construe[]" the words "with their context"

and, unless another or different meaning is specified, give them "their

generally accepted meaning, according to the approved usage of the language.

Technical words and phrases, and words and phrases having a special or

accepted meaning in the law, shall be construed in accordance with such

2
   N.J.S.A. 54:4-8.10(j) defines surviving spouse as "the surviving wife or
husband of any of the following, while he or she is a resident of this State,
during widowhood or widowerhood."


                                                                       A-1264-17T2
                                       6
technical or special and accepted meaning." N.J.S.A. 1:1-1; see also Pub.

Serv. Elec. & Gas Co. v. Twp. of Woodbridge, 73 N.J. 474, 478 (1977); In re

Plan for the Abolition of the Council on Affordable Housing, 214 N.J. 444,

467-68 (2013).

      While we found no definition of "widowhood" in consulted law

dictionaries, Black's Law Dictionary 1832 (10th ed. 2014) defines a "widow"

as, "[a] woman whose husband has died and who has not remarried."

Ballentine's Law Dictionary 1368 (3d ed. 1969) provides an almost identical

definition but adds, "There is authority which holds that the term, as used in

some statutes, may be applied to a woman in respect of her deceased husband,

although she has remarried since his death."         Merriam-Webster defines

"widowhood" as "the fact or state of being a widow" and "the period during

which a woman remains a widow," Merriam-Webster's Collegiate Dictionary

1431 (11th ed. 2014), and defines "widow," in pertinent part, as "a woman who

has lost her husband by death and usu[ally] has not remarried," ibid.

      New Jersey case law has generally followed the majority of dictionary

definitions: "The word 'widow,' 'the meaning of which is familiar, well fixed,

and certain, and which popularly and legally means a woman who has lost her

husband by death and has not taken another; the surviving lawful wife of a




                                                                        A-1264-17T2
                                       7
decedent.'" Montclair Tr. Co. v. Reynolds, 141 N.J. Eq. 276, 279 (Ch. 1948)

(quoting 68 C.J. 263 (1934)).

      Plaintiff cites Hansen v. Brann & Stewart Co., 90 N.J.L. 444, 448 (Sup.

Ct. 1917), contending the court "determined that a widow's status continued

notwithstanding her remarriage." We are not persuaded the court's holding is

apposite.   In Hansen, petitioner's husband was killed in the course of his

employment, thus entitling her, as a dependent, to three-hundred weekly

payments under the Workmen's Compensation Act of 1911. Id. at 446. The

Legislature amended the act in 1913 to provide "that, if the widow of a

deceased employe[e] remarr[ies] during the period covered by weekly

payments, the right of the widow 'under the section shall cease.'" Id. at 445.

The petitioner remarried one year after the amendment. Id. at 446. The court,

interpreting the statute, stated, "If, under the [1911] act, the petitioner, upon

the death of her husband, was entitled to compensation during [three-hundred]

weeks, she acquired a vested right, which could not be legally abridged by

subsequent [1913] legislation." Ibid. Thus, the court found the addition of the

remarriage disqualification provision to the act did not retroactively bar the

petitioner from receipt of benefits engendered by the 1911 act. See ibid.

      Addressing the respondent's argument that "the act provides that the

weekly payments shall be made to the widow" and the petitioner ceased to be a



                                                                        A-1264-17T2
                                       8
widow upon her remarriage, the Hansen court determined the widow's

remarriage did not change her legal status "so as to affect any vested rights she

had acquired before her remarriage." Id. at 447. The court's later statement

that based upon "the general sense of mankind, and . . . the legal sense, though

the widow remarried, she did not cease thereby to be the widow of the

deceased husband," was made in dicta and without citation to any legal

authority. Id. at 448.

      Here, plaintiff did not have a vested right when she remarried. See Del

Priore v. Edison Twp., 26 N.J. Tax 502, 514 (Tax 2012) (stating "there is no

statutory right to an exemption for any period preceding the filing of a claim"),

aff'd o.b., A-4447-11 (App. Div. May 22, 2013). Moreover, the Hansen court

was not considering "widow" in the context of the tax exemption statutes.

      The language chosen by the Legislature, "during the surviving spouse's

widowhood," N.J.S.A. 54:4-3.30(b)(2), suggests a meaning consistent with the

definition: "a woman who has lost her husband by death and has not taken

another," Montclair Tr. Co., 141 N.J. Eq. at 279 (quoting 68 C.J. 263 (1934)).

"During," meaning "throughout the duration of," Merriam-Webster's Collegiate

Dictionary, at 388, and the suffix "-hood," meaning, in part, "state : condition :

quality : character," id. at 597, when used together, suggest an intentional

reference to a state, rather than to a person. And the phrase, in context, points



                                                                         A-1264-17T2
                                        9
to the period of time "during" which the surviving spouse is the widow or

widower of the veteran.

      Furthermore, the legislative language, when read in context with

N.J.S.A. 54:4-3.31 – setting forth the application procedures for the exemption

– is more in harmony with the majority of dictionary definitions than with

plaintiff's suggestion that Hansen applies. Inasmuch as we are considering

other portions of the veterans' exemption provisions, we heed the Court's

prescription that

            [s]tatutes must be read in their entirety; each part or
            section should be construed in connection with every
            other part or section to provide a harmonious whole.
            When reviewing two separate enactments, the Court
            has an affirmative duty to reconcile them, so as to give
            effect to both expressions of the lawmakers' will.
            Statutes that deal with the same matter or subject
            should be read in pari materia and construed together
            as a unitary and harmonious whole.

            [In re Petition for Referendum on Trenton Ordinance
            09-02, 201 N.J. 349, 359 (2010) (citations omitted).]

      The claim-application provision requiring the surviving spouse to testify

that she has not remarried, N.J.S.A. 54:4-3.31, is not limited by a timeframe.

Again, read in context – and in harmony with N.J.S.A. 54:4-3.30(b)(2), see

Fiore v. Consol. Freightways, 140 N.J. 452, 466 (1995) (holding "[a] statute

should be read as a whole and not in separate sections") – the provision calls

upon the surviving spouse to attest that she or he has not remarried since the

                                                                       A-1264-17T2
                                      10
veteran died. We agree with amicus, Director of the New Jersey Division of

Taxation (Division), that the "not remarried" requirement makes little sense

unless the Legislature meant that remarriage ends a surviving spouse's

eligibility for the exemption.   See State v. Gill, 47 N.J. 441, 444 (1966)

(requiring avoidance of statutory interpretations "which lead to absurd or

unreasonable results").

      Although resort to the legislative history is unnecessary given that "the

statutory language is clear and unambiguous, and susceptible to only one

interpretation," In re Passaic Cty. Utils. Auth., 164 N.J. 270, 299 (2000),

various legislative statements and reports make clear that, while the disabled

veteran and the surviving spouse may "continue to receive the tax exemption,"

the "exemption ends when the surviving spouse remarries."            Sponsor's

Statement to A. 2426 5 (L. 2007, c. 317); Sponsor's Statement to S. 188 5 (L.

2007, c. 317); see also S. Budget and Appropriations Comm. Statement to A.

2426 (Dec. 3, 2007); Assemb. Hous. and Local Gov't Comm. Statement to A.

2426 (June 12, 2006); S. Cmty. and Urban Affairs Comm. Statement to S. 188

(May 11, 2006). Similarly, the Introductory Statement to the 1954 Senate Bill,

which first extended the tax exemption to widows, provided, "This bill is

designed to continue the exemption of the dwelling house of certain disabled

veterans to their widows during widowhood and while they are residents of



                                                                       A-1264-17T2
                                      11
New Jersey."    Introductory Statement to S. 19 3 (L. 1954, c. 148).       The

language pertaining to the exemption's cessation upon remarriage applies to

both section 54:4-3.30(b)(1) and section 54:4-3.30(b)(2), which contain almost

identical terms, including the phrase "during the surviving spouse's

widowhood or widowerhood." 3

      The Tax Court emphasized that a committee statement to a 1977

amendment permitted a widow to "carry the exemption with her to any

dwelling house she may acquire, with the requirement retained that she be

residing in the dwelling house and not remarried."     S. Revenue, Fin. and

Appropriations Comm. Statement to S. 1789 (June 20, 1977). But the court

misquoted this statement as "not be remarried," 30 N.J. Tax at 210. The court

apparently repeated the misquote as evidenced by its added emphasis and

subsequent question:   "Does 'has not remarried' mean 'is not remarried' or

'unmarried' as in the present tense, so as to permit a suspension of the

exemption during a remarriage? Or does it mean 'has not ever remarried' in

the past tense, resulting in the extinguishment of the exemption upon


3
   N.J.S.A. 54:4-3.30(b)(1) grants the exemption to the surviving spouse of a
qualifying veteran "who at the time of death was entitled to the exemption
provided under this act," whereas N.J.S.A. 54:4-3.30 (b)(2) grants the
exemption to the surviving spouse of a qualifying veteran "who was honorably
discharged and, after the [veteran's] death, is declared to have suffered a
service-connected disability."


                                                                      A-1264-17T2
                                     12
remarriage?" Id. at 213. To the extent that the phrase "not remarried" in the

committee statement creates confusion regarding its tense, we determine any

confusion is eliminated by the plain text of the statute enacted at that time

which specified, "has not remarried." L. 1977, c. 377, § 2.

      Just as the legislative history indicates that remarriage extinguishes the

right to the exemption, the regulations implementing the exemption –

promulgated in 2006, and expired in 2013,4 43 N.J.R. 1203(a) (Apr. 6, 2011) –

mirrored the statute, requiring that the surviving spouse "[r]emain unmarried."

N.J.A.C. 18:28-2.3(a)(2).       One of the regulations further provides,

"Remarriage of the surviving spouse terminates the tax exemption.            The

exemption is not regained where the second marriage ends in divorce, but is

regained if the remarriage is annulled." N.J.A.C. 18:28-2.5(b).

      While "an administrative agency may not, under the guise of

interpretation, extend a statute to give it a greater effect than its language

permits," "[g]enerally, courts accord substantial deference to the interpretation

an agency gives to a statute that the agency is charged with enforcing." GE

Solid State, Inc. v. Dir., Div. of Taxation, 132 N.J. 298, 306 (1993). Given

that deference, the regulations persuade us that the statutory exemption scheme

4
  Although the regulations expired in 2013, they were readopted in July 2018.
See 50 N.J.R. 1501(a) (July 2, 2018). Sections 2.3 and 2.5 remained
unchanged; remarriage terminates the exemption. Ibid.


                                                                        A-1264-17T2
                                       13
contemplates the exemption ends upon a surviving spouse's remarriage.

Indeed, the Legislature was aware of the 2006 regulation disqualifying

remarried spouses when it added N.J.S.A. 54:4-3.30(b)(2) in 2007 to expand

eligibility to surviving spouses of veterans declared disabled after death ;5 it did

not countermand or even address that regulation.

       Similar to the regulations, Attorney General Formal Opinion 1960 – No.

7 (Apr. 7, 1960) addressed "whether a former widow of a war veteran who,

upon remarriage, loses the exemption from taxation[,] . . . is entitled to have

such exemption restored upon the termination of her second marriage by

divorce." Citing Block v. P. & G. Realty Co., 96 N.J. Eq. 159, 160 (Ch. 1924)

and Montclair Trust Co., 141 N.J. Eq. at 279, the Attorney General concluded,

"a taxpayer who would otherwise be entitled to a tax exemption as the widow

of a war veteran loses her exemption upon remarriage, since she is no longer a

widow." Attorney General Formal Opinion 1960 – No. 7. The opinion, like

the regulations, is not binding on this court. Opderbeck v. Midland Park Bd.

of Educ., 442 N.J. Super. 40, 56 (App. Div. 2015). It is, however, binding on

the Division.     Ibid.   And the Division has consistently interpreted the

exemption statutes consistent with the opinion for over half a century, abiding



5
    The amendment was effective January 13, 2008. L. 2007, c. 317.


                                                                           A-1264-17T2
                                        14
by what we perceive to be the Legislature's intent that the exemption ceases

upon remarriage.

      We are unpersuaded by plaintiff's argument that neither the expired

regulations nor the Attorney General's opinion addressed "the effect of a

termination of a second marriage by death." The termination of any marriage

by death – like termination by divorce – does not make that marriage a nullity;

neither divorce nor death acts as an annulment. See N.J.S.A. 2A:34-1 (listing

causes for judgments of nullity; death is not included); see also Sanchez v.

Olivarez, 94 N.J. Super. 61, 64-65 (Law Div. 1967) (treating termination by

death as equivalent to termination by divorce). The exception recognized by

N.J.A.C. 18:28-2.5(b) in the case of annulment – rendering a marriage "utterly

void ab initio," Wigder v. Wigder, 14 N.J. Misc. 880, 881 (Ch. 1836) – is

consistent with the legislative intent.

      Likewise, we conclude the Tax Court traversed too far afield to ascertain

the legislative intent of the exemption statutes by utilizing provisions of the

Teachers' Pension and Annuity Fund Law, N.J.S.A. 18A:66-2(u), and the

Judicial Retirement System Act, N.J.S.A. 43:6A-3(t), defining "widow" to

buttress its holding that, in the context of those statutes, "remarriage

extinguishes entitlement to the pension not widowhood," 30 N.J. Tax at 221 -

22; and its reliance on publications from the Division and the Office of



                                                                       A-1264-17T2
                                          15
Legislative Services in determining the meaning of "remarriage," id. at 219-

221.

       Our conclusion that the Legislature's intent to end a veteran's property

tax exemption for a surviving spouse upon remarriage is consistent with both

the language and intent of the legislation.     While we do not perceive any

ambiguity in the language and intent, we note that "all doubts are resolved

against those seeking the benefit of a statutory exemption." Twp. of Teaneck

v. Lutheran Bible Inst., 20 N.J. 86, 90 (1955). It is not our intent to deny a tax

exemption to the widow of a disabled combat-veteran. But it is not our role to

amend statutes to ordain what we may deem laudable. We construe statutes in

accordance with long-standing principles, including the "fundamental legal

tenet that a statute granting exemption from property taxation . . . is subject to

strict construction." Int'l Schs. Servs., Inc. v. W. Windsor Twp., 207 N.J. 3, 15

(2011). This principle applies to the disabled veteran's exemption: "[I]f there

is to be any doubt as to the applicability of the exemption, such doubt must be

resolved in favor of denying the exemption." Fisher v. City of Millville, 29

N.J. Tax 91, 101 (Tax 2016), aff'd, 450 N.J. Super. 610 (App. Div. 2017).

This interpretive rule "is based upon the fundamental [principle] of equality of

the taxation burden." Twp. of Teaneck, 20 N.J. at 90.




                                                                         A-1264-17T2
                                       16
      The judgment of the Tax Court is reversed. We remand this matter to

the Tax Court for entry of judgment in favor of defendant, Township of Toms

River, in accordance with this opinion.




                                                                   A-1264-17T2
                                      17